Citation Nr: 1211915	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  98-14 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for sinusitis.  

2.  Entitlement to an increased initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The Veteran served on active military duty from October 1973 to November 1993.  He served in the Southwest Asia theater of operations during the Persian Gulf War from December 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating actions.  Specifically, by a November 1997 decision, the Department of Veterans Affairs Regional Office (RO) in Nashville, Tennessee, determined that new and material evidence sufficient to reopen a previously denied claim for service connection for a sinus disorder had not been received.

In addition, the current appeal arises from an April 2001 rating action in which the Montgomery RO effectuated a Board decision dated earlier that same month.  In so doing, the RO granted service connection for bilateral hearing loss and assigned a noncompensable evaluation to this disability, effective from April 1997.  Following receipt of notification of the April 2001 rating action, the Veteran perfected a timely appeal with respect to the noncompensable evaluation initially assigned to his service-connected bilateral hearing loss.

In April 2001, December 2003, January 2008, and June 2010, the Board remanded the case for further evidentiary development and due process requirements.  The evidentiary record has been adequately developed in substantial compliance with all prior Board remand instructions as to the issue being decided, and has now been returned to the Board for further appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998).


The issues of entitlement to service connection for sinusitis on the merits and an initial compensable rating for bilateral hearing loss will be addressed in the REMAND portion of the decision below and are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a July 1994 decision, the RO denied service connection for sinus problems.  Although notified of the decision in August 1994, the Veteran did not initiate an appeal of the denial.

2.  The evidence received since the RO's July 1994 decision is so significant that it must be considered in order to fairly decide the merits of the claim for service connection for sinusitis.  


CONCLUSIONS OF LAW

1.  The RO's July 1994 decision that denied service connection for sinus problems is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011). 

2.  The evidence received since the RO's July 1994 determination is new and material, and the claim for service connection for sinusitis is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  The VCAA applies to the instant claim.

Inasmuch as the determination below constitutes a full grant of the claim to reopen the claim for service connection for sinusitis, there is no reason to belabor the impact of the VCAA and Kent v. Nicholson, 20 Vet. App. 1 (2006), on this matter, since any error in notice or assistance is harmless.  However, it is reiterated that additional development, prior to consideration of the reopened claim for service connection for sinusitis, on the merits (de novo), will be addressed in the REMAND section below.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, the following must be shown:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

According to service treatment records available at the time of the July 1994 decision, the Veteran was seen in December 1991 for a complaint of head, chest, and body aches.  The assessment made was rule out maxillary sinusitis.  In May 1993, he was treated for sinusitis.  Thereafter, there were no further problems noted regarding the Veteran's sinuses and his sinuses were evaluated as normal on the November 1993 separation examination.  The Veteran failed to report for a VA examination scheduled in March 1994.  As such, the claims file contained no competent evidence showing that the Veteran had any current sinus problems which were associated with his active military duty.  Consequently, the RO denied service connection for sinus problems.  The following month, in August 1994, the RO notified the Veteran of the decision.  The Veteran failed to initiate an appeal of the denial of this issue, and the RO's July 1994 decision, therefore, became final.  38 U.S.C.A. § 7105(c) (West 2002) and 38 C.F.R. § 20.1103.

A Veteran, however, may reopen a previously and finally denied claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Board notes that the definition of material evidence was revised in August 2001 to require that the newly submitted evidence relate to an unestablished fact necessary to substantiate the claim and present the reasonable possibility of substantiating the claim.  This change in the law, however, pertains only to claims filed on or after August 29, 2001.  Because the Veteran's claim was initiated prior to August 2001 (April 1997), his claim will be adjudicated by applying the law previously in effect.  

According to the former standard, new and material evidence is defined as evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  See also Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Lay assertions of medical causation, however, cannot serve as the predicate to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

At the time of the July 1994 rating action, there was no competent evidence that the Veteran had a sinus disorder.  See the April 2001 Board remand, page 8.  However, additionally received evidence since the July 1994 decision includes a November 1998 treatment record from Lyster Army Community Hospital showing that the Veteran complained of coughing up "green stuff" and blowing "yellow stuff" from his nose, and was diagnosed with sinusitis.  Although the medical evidence is negative for any sinus complaints or diagnosis since 1998, the Board notes that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Given that the Veteran filed his claim to reopen in April 1997, the November 1998 treatment record reflecting a diagnosis of sinusitis constitutes evidence of current disability.  

In addition, the Board notes that during his May 2000 Travel Board hearing the Veteran testified that at certain times every year since service, namely during pollen season, he experiences problems with his sinuses, including a runny nose.  Hearing transcript at 11-12.  As noted above, the Veteran's statements regarding continuity of symptomatology since service must be taken as credible.  See Justus, supra.  

The above referenced medical and lay evidence was not previously of record at the time of the July 1994 decision.  The additional evidence is neither cumulative nor redundant and is considered both new and material.  See Hodge, 155 F.3d at 1363 (Fed. Cir. 1998) (holding that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant the claim).  Indeed, the showing of a current disability along with competent lay evidence of continuity of symptomatology since service (i.e., runny nose) is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  For these reasons, the Board reopens the Veteran's claim.

ORDER

Since new and material evidence has been received to reopen the claim of entitlement to service connection for sinusitis, the claim is reopened, and the appeal is allowed to this extent only.


REMAND

The Board finds that additional development is warranted to address the merits of the Veteran's claims for service connection for sinusitis and for an increased initial compensable rating for service-connected bilateral hearing loss.  38 C.F.R. § 19.9 (2011).  

Service Connection for Sinusitis 

As new and material evidence has been received sufficient to reopen the previously denied claim for service connection for sinusitis, the Board must now consider the de novo issue of entitlement to service connection for this disability.  Throughout the current appeal, the Veteran has contended that he suffered from sinus problems during service and that he has continued to experience sinus problems from service until the present.

As discussed above, available service treatment records reflect that the Veteran was treated for sinus problems during service with a diagnosis of sinusitis in May 1993.  In addition, a November 1998 post-service medical record shows that the Veteran has been diagnosed with sinusitis during the pendency of this appeal.  See McClain, 21 Vet. App. 319.  Given the Veteran's testimony reporting suffering symptoms, such as a runny nose, at certain times every year since his discharge, the Board believes that a remand of his claim is necessary due to this reported continuity of symptomatology.  Specifically, on remand, the Veteran should be scheduled for VA examination to determine whether a relationship exists between any current sinus diagnosis and his period of active duty.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); and McLendon v. Nicholson, 20 Vet. App. 79 (2006) (stipulating that VA's duty to assist veterans, pursuant to the VCAA, includes the duty to obtain a medical examination and/or opinion when necessary to make a decision on a claim).

An Initial Compensable Rating for Bilateral Hearing Loss

The record reflects that the RO issued a Supplemental Statement of the Case (SSOC) as to the issue of an initial compensable rating for bilateral hearing loss in July 2010.  The SSOC indicated that no additional evidence had been received.  After the July 2010 SSOC, however, the record reflects that the Veteran did submit additional evidence that is relevant to the issue on appeal, to include an uninterpreted private audiogram conducted in July 2010.  This evidence was received at the Board in April 2010, and the Veteran did not provide a waiver of initial review of that evidence by the RO prior to its submission for review to the Board.  Since the additional evidence in question is neither duplicative of other evidence nor irrelevant, and since a SSOC pertaining to that evidence was not issued, this evidence must be referred back to the AOJ for consideration in the first instance.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304.

Additionally, the Board notes that in a statement accompanying the additional evidence the Veteran stated "I have attached a current hearing test.  This should give me a much higher rating than 0%.  I can not hear!"  A review of the record reflects that the Veteran was last afforded a VA examination regarding his hearing loss in July 2008, a date more than three years ago.  The Board construes the Veteran's statement as contending that his hearing has gotten worse since that time.  As such, he must be reexamined to assess the current severity of his bilateral hearing loss.  See e.g., Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Accordingly, this case is REMANDED for the following actions:

1.  Contact the Veteran and ask him to specify all medical care providers who have treated him for his sinus problems since service, and for his service-connected bilateral hearing loss since July 2008 (date of the most recent VA examination).  Obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file.  If the records are unobtainable, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2011).

2.  Following the completion of the above, schedule the Veteran for a VA sinus examination to determine the nature, extent, and etiology of any sinus condition he may have.  The claims folder must be made available for the examiner to review.  All indicated tests and required X-rays, if any, should be conducted.

All pertinent pathology should be noted in the examination report and the examiner should state whether a current or past diagnosis of sinusitis is appropriate.  If the examiner concludes that a current or past diagnosis of sinusitis is not appropriate he or she should reconcile their opinion with the November 1998 treatment record which shows a diagnosis of sinusitis.  

If a diagnosis of sinusitis, or any other sinus condition, is appropriate for any time period, including in November 1998, the examiner should provide an opinion as to (a) whether it is at least as likely as not (i.e., a probability of at least 50 percent or more) that this condition is related to an event, injury or disease in service, to include the documented in-service treatment for sinusitis.

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Schedule the Veteran for a VA audiological examination to determine the current nature and severity of his service-connected bilateral hearing loss.  The claims file must be made available to the examiner for review in conjunction with the examination.  Any indicated tests, if any, including audiometric and speech recognition using the Maryland CNC, should be performed.  The examiner must describe the functional effects caused by the Veteran's service-connected bilateral hearing loss.  If any identified fluctuation in the impairment or symptoms caused by the hearing loss from April 1997 to the present is found by the examiner, the examiner should so state and fully explain what those changes were and for what periods of time.  

4.  Then, after completion of any other notice or development indicated by the record, and the consideration of all evidence added to the record subsequent to the last SSOC, readjudicate the Veteran's claims based on the consideration of all of the evidence of record.  If any claims remain denied, issue an appropriate SSOC and provide an opportunity to respond.

A Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


